Name: 2009/685/EC: Commission Decision of 2 September 2009 correcting Directive 2002/48/EC amending Council Directive 91/414/EEC to include iprovalicarb, prosulfuron and sulfosulfuron as active substances (notified under document C(2009) 6612) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  marketing;  health;  means of agricultural production;  chemistry
 Date Published: 2009-09-03

 3.9.2009 EN Official Journal of the European Union L 231/21 COMMISSION DECISION of 2 September 2009 correcting Directive 2002/48/EC amending Council Directive 91/414/EEC to include iprovalicarb, prosulfuron and sulfosulfuron as active substances (notified under document C(2009) 6612) (Text with EEA relevance) (2009/685/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) Commission Directive 2002/48/EC (2) contains errors concerning the period of inclusion of the active substances: iprovalicarb, prosulfuron and sulfosulfuron. Those errors must be corrected. (2) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2002/48/EC is corrected as follows: 1. In the entry for iprovalicarb in the sixth column, the words 30 June 2011 are replaced by the words 30 June 2012. 2. In the entry for prosulfuron in the sixth column, the words 30 June 2011 are replaced by the words 30 June 2012. 3. In the entry for sulfosulfuron in the sixth column, the words 30 June 2011 are replaced by the words 30 June 2012. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 September 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 148, 6.6.2002, p. 19.